Exhibit 10.33

FIRST AMENDMENT TO THE

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)

PREAMBLE

1. Establishment of Plan; Amendment Authority. Effective as of January 1, 1992,
M.D.C. Holdings, Inc. (the “Company”) established the M.D.C. Holdings, Inc.
401(k) Savings Plan (the “Plan”) for the benefit of its eligible employees. In
section 12.1 of the Plan, as amended and restated effective January 1, 2008, the
Company reserved the right and power to amend the Plan. In exercise of that
right and power the Plan is amended to be effective as set forth below.

2. Purpose of Amendment. This Amendment is intended to incorporate provisions
required or permitted by the Pension Protection Act of 2006 and the Worker,
Retiree and Employer Recovery Act of 2008 and other discretionary, statutory and
administrative changes.

3. Effective Date of Amendment. Each section of the Amendment shall be effective
as stated below.

4. Supersession of Inconsistent Provisions. This Amendment shall supersede the
provisions of the Plan to the extent any provision of the Plan is inconsistent
with the provisions of this Amendment.

AMENDMENT

 

SECTION 1: DIVERSIFICATION OF PUBLICLY-TRADED EMPLOYER SECURITIES.

1 Amendment to Sections 5.4. Section 5.4 shall be amended to add the following
subsection (h):

 

  (h) Diversification Right. A Participant who has Employee or Employer
contributions invested in Employer Stock may divest his Employer Stock
investment on the same basis as other investments offered under the Plan. No
conditions or restrictions are imposed by the Plan to divest Employer Stock.

2 Amendment to Section 7.1. Section 7.1 shall be amended to add the following
subsection (c):

 

  (c) Diversification Right. A Participant who has Employee or Employer
contributions invested in Employer Stock may divest his Employer Stock
investment on the same basis as other investments offered under the Plan. No
conditions or restrictions are imposed by the Plan to divest Employer Stock.

3 Effective Date. The amendments made in this Section 1 shall be effective on
and after January 1, 2008.

SECTION 2: REQUIRED MINIMUM DISTRIBUTION 2009 WAIVER.

1 Amendment to Section 6.4(c). Section 6.4(c) shall be amended to add the
following subsection (3):

 

  (3) Required Minimum Distribution 2009 Wavier. This subsection (c) shall not
apply for the 2009 Distribution Calendar Year. Nothing in the previous sentence
shall prohibit a Participant or Beneficiary eligible for distribution under this
Article 6 to request a distribution. Participants or Beneficiaries that received
a required minimum distribution attributable to the 2009 Distribution Calendar
Year may rollover such amount to this Plan or to another Eligible Retirement
Plan (as defined under section 6.8(c)) in accordance with the requirements of
Notice 2009-82.

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 1 of 8



--------------------------------------------------------------------------------

2 Amendment to Section 6.4(d). Section 6.4(d) shall be amended to add the
following subsection (5):

 

  (5) Required Minimum Distribution 2009 Wavier. This subsection (d) shall not
apply for the 2009 Distribution Calendar Year. Nothing in the previous sentence
shall prohibit a Participant or Beneficiary eligible for distribution under this
Article 6 to request a distribution. Participants or Beneficiaries that received
a required minimum distribution attributable to the 2009 Distribution Calendar
Year may rollover such amount to this Plan or to another Eligible Retirement
Plan (as defined under section 6.8(c)) in accordance with the requirements of
Notice 2009-82.

3 Amendment to Section 6.5. Section 6.5 shall be amended to add the following
subsection (b):

 

  (b) Required Minimum Distribution 2009 Wavier. This subsection shall not apply
for the 2009 Distribution Calendar Year. Nothing in the previous sentence shall
prohibit a Participant or Beneficiary eligible for distribution under this
Article 6 to request a distribution. Participants or Beneficiaries that received
a required minimum distribution attributable to the 2009 calendar year may
rollover such amount to this Plan or to another Eligible Retirement Plan (as
defined under section 6.8(c)) in accordance with the requirements of Notice
2009-82.

4 Effective Date. The amendments made in this Section 2 shall be effective on
and after January 1, 2009.

 

SECTION 3: ELIGIBLE RETIREMENT PLAN EXPANSION AND DIRECT ROLLOVERS FOR NONSPOUSE
BENEFICIARIES.

1 Amendment to Section 6.8(c). Section 6.8(c) shall be amended in its entirety
and replaced with the following:

 

  (c) Eligible Retirement Plan means, for a Distributee other than a non-Spouse
Beneficiary: (1) an individual retirement account described in Code
Section 408(a); (2) an individual retirement annuity described in Code
Section 409(b); (3) an annuity plan described in Code Section 403(a); (4) a
qualified trust described in Code Section 401(a) that accepts Eligible Rollover
Distributions; (5) an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from the Plan; or (6) a Roth IRA described in
Code Section 408A. For a Distributee who is a non-Spouse Beneficiary, an
Eligible Retirement Plan means only an “inherited” individual retirement account
or annuity that satisfies the requirements of Code Section 402(c)(11).

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 2 of 8



--------------------------------------------------------------------------------

2 Effective Date. The amendments made in this Section 3 shall be effective for
distributions made on or after January 1, 2007.

 

SECTION 4: HEART ACT AMENDMENT.

1 Amendment to Section 3.3. Section 3.3 shall be amended to add the following
sentence at the end:

If a Participant dies while performing qualified military service (within the
meaning of Code Section 414(u)), the Participant’s survivors are entitled to any
additional benefits (other than contributions and benefit accruals relating to
the period of qualified military service) provided under the Plan as if the
Participant resumed participation and then terminated employment on account of
death.

2 Effective Date. This Section 4 shall be effective for deaths occurring on or
after January 1, 2007.

 

SECTION 5: MATCHING CONTRIBUTION REDUCTION.

1 Amendment to Sections 4.2(a) and (b). Sections 4.2(a) and (b) shall be amended
in their entirety and replaced by the following:

 

4.2 MATCHING CONTRIBUTIONS.

 

  (a) Matching Contributions.

 

  (1) On or After January 1, 2010. Effective on and after January 1, 2010, the
Employer shall make the Matching Contributions on behalf of each Participant in
an amount equal to 25% of the first 4% of Compensation that the Participant
elects to defer as Deferral Contributions (excluding Catch-Up Contributions, but
including Roth Contributions if Roth Contributions are permitted). Contributions
made pursuant to this subsection (a)(1) shall be allocated as soon as
administratively practicable following each pay period, or with such other
frequency as determined by the Employer, during the Plan Year. Following the end
of the Plan Year, the Employer shall allocate such additional amounts as
Matching Contributions to the extent necessary to result in a Matching
Contribution based on 4% of Compensation that the Participant elected to defer
as Deferral Contributions for the Plan Year. The final allocation of
contributions made pursuant to this subsection (a)(1) for a Plan Year shall
remain subject to the Participant’s satisfaction of the requirements set forth
in Section 4.4(a) for such Plan Year. A Participant’s failure to satisfy the
requirements set forth in Section 4.4(a) for such Plan Year shall result in the
forfeiture of any Matching Contributions tentatively allocated to the
Participant for the Plan Year. Matching Contributions tentatively allocated to
the Participant for a Plan Year shall not be distributable until a determination
has been made that the Participant has satisfied the requirements set forth in
Section 4.4(a) for such Plan Year.

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 3 of 8



--------------------------------------------------------------------------------

  (2) On or after January 1, 2009 and prior to January 1, 2010. Effective on
January 1, 2009 and prior to January 1, 2010, the Employer shall make the
Matching Contributions on behalf of each Participant in an amount equal to 50%
of the first 4% of Compensation that the Participant elects to defer as Deferral
Contributions (excluding Catch-Up Contributions, but including Roth
Contributions if Roth Contributions are permitted). Contributions made pursuant
to this subsection (a)(2) shall be allocated as soon as administratively
practicable following each pay period, or with such other frequency as
determined by the Employer, during the Plan Year. Following the end of the Plan
Year, the Employer shall allocate such additional amounts as Matching
Contributions to the extent necessary to result in a Matching Contribution based
on 4% of Compensation that the Participant elected to defer as Deferral
Contributions for the Plan Year. The final allocation of contributions made
pursuant to this subsection (a)(2) for a Plan Year shall remain subject to the
Participant’s satisfaction of the requirements set forth in Section 4.4(a) for
such Plan Year. A Participant’s failure to satisfy the requirements set forth in
Section 4.4(a) for such Plan Year shall result in the forfeiture of any Matching
Contributions tentatively allocated to the Participant for the Plan Year.
Matching Contributions tentatively allocated to the Participant for a Plan Year
shall not be distributable until a determination has been made that the
Participant has satisfied the requirements set forth in Section 4.4(a) for such
Plan Year.

 

  (3) Prior to January 1, 2009. Effective prior to January 1, 2009, the Employer
shall determine, in its sole discretion, the amount of the Matching
Contribution, if any, which amount may be zero. Contributions made pursuant to
this subsection (a)(3) for a Plan Year shall be allocated as soon as
administratively practicable after the end of the Plan Year to each Participant
who satisfies the requirements set forth in Section 4.4(a), in a uniform
percentage of each Participant’s Elective Deferrals (excluding Catch-Up
Contributions) for such Plan Year.

 

  (b) Discretionary Matching Contributions. The Employer shall determine, in its
sole discretion, the amount of any Matching Contribution in addition to those
made pursuant to subsection (a), if any, which amount may be zero, and the
timing of such Matching Contribution. Any discretionary Matching Contribution
shall be allocated subject to a Participant’s satisfaction of the requirements
set forth in Section 4.4(a).

2 Effective Date. This Section 5 shall be effective for Plan Years beginning on
or after January 1, 2010.

 

SECTION 6: VOTING EMPLOYER STOCK

1 Amendment to Section 7.2. Section 7.2 shall be amended in its entirety and
replaced by the following:

 

  7.2

VOTING RIGHTS. The Employer Stock, whether or not vested, may be voted by the
Participant, Beneficiary or alternate payee having an interest with respect to
such Employer Stock (each a “Participant” for purposes of these Employer Stock
provisions) in accordance with the provisions of the Plan as certified to the
Trustee by the Employer to the same extent as if duly registered in the
Participant’s name. The

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 4 of 8



--------------------------------------------------------------------------------

Trustee or its nominee in which the shares are registered shall vote the shares
solely as agent of the Participant and in accordance with the instructions of
the Participant. If no instructions are received, or if instructions are not
received in a timely fashion, the Trustee shall vote the shares of the Employer
Stock for which it has received no voting instructions or untimely voting
instructions in the same proportions as the Participants affirmatively directed
their shares of Employer Stock to be voted unless the Administrator determines
that a pro rata vote would be inconsistent with its fiduciary duties under
ERISA. If the Administrator makes such a determination, the Trustee shall vote
the Employer Stock as the Administrator determines is consistent with its
fiduciary duties under ERISA. Each Participant who has Employer Stock allocated
to his Account shall direct the Trustee concerning the tender (as provided
below) and the exercise of any other rights appurtenant to the Employer Stock.
The Trustee shall follow the directions of the Participant with respect to the
tender. The Trustee shall be responsible for ensuring that information relating
to the purchase, holding, and sale of securities, and the exercise of voting,
tender and similar rights with respect to such securities by Participants, is
maintained in accordance with procedures which are designed to safeguard the
confidentiality of such information, except to the extent necessary to comply
with Federal laws or state laws not preempted by ERISA. Furthermore, shareholder
rights, other than voting rights, which can be exercised by Participants may be
passed through to Participants and exercised in a similar manner to voting
rights or will be exercised in such other manner as is legally required. In the
event a voting right with respect to an Employer Stock is not passed through to
Participants, the Employer Stock shall be voted by the Administrator, or, if
agreed upon in writing, the Trustee.

2 Amendment to Section 7.5. Section 7.5 shall be amended in its entirety and
replaced by the following:

7.5 TENDER OFFERS.

 

  (a) Allocated Stock. In the event of any tender offer, each Participant shall
have the right to instruct the Trustee to tender any or all shares of Employer
Stock, whether or not vested, that are allocated to his Accounts under the Plan
on or before the filing date. The Trustee shall follow the instructions of the
Participant. The Administrator shall direct the Trustee to tender Employer Stock
for which no instruction is received after the Administrator determines the
propriety of doing so is consistent with its fiduciary duties under ERISA.

 

  (b) Unallocated Shares. The Trustee shall tender shares of Employer Stock that
are not allocated to Accounts after the Administrator determines that the
propriety of doing so is consistent with its fiduciary duties under ERISA.

 

  (c) Suspension of Share Purchases. In the event of a tender offer, the Trustee
shall suspend all purchases of Employer Stock that would otherwise be made
pursuant to the Plan, if any, unless the Employer otherwise directs. Until the
termination of such tender offer and pending such Employer direction, the
Trustee shall invest available cash pursuant to the applicable provisions of the
Plan.

 

  (d) Temporary Suspension of Certain Cash Distributions. Notwithstanding
anything in the Plan to the contrary, no option to receive cash in lieu of
Employer Stock shall be honored during the pendency of a tender offer unless the
Employer otherwise directs.

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 5 of 8



--------------------------------------------------------------------------------

3 Amendment to Section 7.6. Section 7.6(e), (g) and (j) shall be amended in
their entirety and replaced by the following:

 

  (e) Other Rights Appurtenant to the Employer Stock. If there are any rights
appurtenant to the Employer Stock, other than voting, tender, or stock rights,
each Participant shall exercise or take other appropriate action concerning such
rights with respect to the Employer Stock, whether or not vested, that is
allocated to their Accounts in the same manner as the other holders of the
Employer Stock, by giving written instructions to the Trustee. The Trustee shall
follow all such instructions, but shall take no action with respect to allocated
Employer Stock for which no instructions are received, unless the Administrator
determines that the failure to take action with respect to allocated Employer
Stock would be inconsistent with its fiduciary duties under ERISA. If the
Administrator makes such a determination, the Administrator shall take such
actions with respect to Employer Stock as it determines to be consistent with
its fiduciary duties under ERISA. The Administrator shall exercise or take other
appropriate action concerning any such rights appurtenant to unallocated
Employer Stock.

***

 

  (g) Information to Participants. The Administrator or the independent
fiduciary, as appropriate, shall distribute and/or make available to each
affected Participant the material or information that the Administrator or the
independent fiduciary may consider necessary to assist the Participant in making
an informed decision and in completing or delivering the instruction form (and
any amendments thereto) to the Administrator or the independent fiduciary on a
timely basis.

***

 

  (j) No Recommendations. Neither the Employer, the Administrator, the Trustee,
nor the independent fiduciary shall express any opinion or give any advice or
recommendation to any Participant concerning voting the Employer Stock, any
tender offer, stock rights, or the exercise of any other rights appurtenant to
the Employer Stock, nor shall they have any authority or responsibility to do
so. Neither the Administrator, the Trustee nor the independent fiduciary has any
duty to monitor or police the party making a tender offer or the Employer in
promoting or resisting a tender offer; provided, however, that if the
Administrator, the Trustee or the independent fiduciary becomes aware of
activity that on its face reasonably appears to the Trustee or independent
fiduciary to be materially false, misleading, or coercive, the Trustee or the
independent fiduciary, as the case may be, shall promptly demand that the
offending party take appropriate corrective action. If the offending party fails
or refuses to take appropriate corrective action, the Trustee or the independent
fiduciary, as the case may be, shall take such actions as it determines to be
consistent with its fiduciary duties under ERISA.

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 6 of 8



--------------------------------------------------------------------------------

4 Amendment to Section 7.7. Section 7.7 shall be amended in its entirety and
replaced by the following:

7.7 CONFIDENTIALITY.

 

  (a) The Administrator and Trustee shall ensure that procedures are established
so that information relating to the purchase, holding, and sale of securities,
and the exercise of voting, tender and similar rights with respect to such
securities by participants and beneficiaries, is maintained in accordance with
procedures which are designed to safeguard the confidentiality of such
information, except to the extent necessary to comply with federal or state laws
not preempted by ERISA. The Trustee shall also be responsible for ensuring that
those procedures are sufficient to safeguard the confidentiality of that
information, that such procedures are being followed, and that the independent
fiduciary has been appointed.

 

  (b) Neither the Administrator, the Trustee nor the independent fiduciary shall
reveal or release any instructions received from Participants concerning the
Employer Stock to the Employer, or the officers, directors, other employees,
agents, or representatives of the Employer, except (A) to the persons and in
accordance with the procedures established by the Trustee pursuant to the
foregoing paragraph, or (B) to the extent necessary to comply with federal or
state law not preempted by ERISA. If disclosure is required by federal or state
law, the information shall be disclosed to the extent possible in the aggregate
rather than on an individual basis.

 

  (c) In the event the Employer Stock becomes not readily tradable on an
established public market, full and fractional shares of Employer Stock
allocated to a Participant’s Account will be voted by the Trustee according to
the Participant’s instructions with respect to any corporate matter that
involves the voting of such shares in accordance with Code Section 409(e). The
Trustee will not vote shares of Employer Stock allocated to Participants’
Accounts for which instructions are not received from Participants. Employer
Stock contributed to or acquired by the Plan that is not yet allocated will be
voted by the Trustee according to the Administrator’s instructions with respect
to any corporate matter that involves the voting of such shares. Shareholder
rights, other than voting rights, which can be exercised by Participants may be
passed through to Participants and exercised in a similar manner to voting
rights or will be exercised in such other manner as is legally required.

5 Effective Date. This Section 6 shall be effective on and after April 1, 2009.

 

SECTION 7: FINAL 415 REGULATIONS AMENDMENT

1 Amendment to Section 1.53. Section 1.53 shall be amended to add the following
to the end:

Effective, the first day of the Plan Year beginning on or after July 1, 2007,
Testing Compensation shall include the following payments made within 2 1/2
months after severance from employment: (1) amounts that, absent a severance
from employment would have been paid to the Employee had the Employee continued
in employment, such as regular pay, overtime,

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 7 of 8



--------------------------------------------------------------------------------

bonuses, commissions, shift differentials, and similar compensation and
(2) payments for bona fide sick, vacation, or other leave but only if the
Employee would have been able to use the leave if employment had continued.
Testing Compensation shall not include severance pay and any other amounts, not
described in the preceding sentence, paid after severance from employment.

2 Effective Date. This Section 7 shall be effective for Plan Years beginning on
or after July 1, 2007.

 

SECTION 8: NO OTHER CHANGES

1 Except as modified herein, the Plan shall remain in full force and effect, and
the officers of the Company and/or members of the Administrative Committee shall
take all reasonable steps to implement these amendments.

 

M.D.C. HOLDINGS, INC. Employer By:  

/s/ Karen Gard

Name:   Karen Gard Title:   Vice President – Human Resources Date:   December
23, 2009

 

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

   Page 8 of 8